DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. Applicant’s arguments are numerous and towards several allegations, which are divided below, the most critical; however, concerns the previous 112 rejection by the office towards an “inscribed circle.”  The Applicant has introduced a troubling assertion in this most recent argument that raises several new issues towards support.  It is noted, the office was aware of the technical definition of an inscribed circle.  The office gave Applicant a previous 112, because Applicant’s circle could in no way meet the original definition of an inscribed circle unless drawn to an imaginary polygon, that was not present.  Applicant has now clarified precisely their intent towards inscribed circle, which prevents even the permissive interpretation the office was previously granting Applicant. 
In the Applicant’s discussion of the allegedly supported, inscribed circle, the Applicant expressly states, that there is no alternative definition, or support in their specification, for an inscribed circle as anything other than what they supply as the most plain and ordinary definition.  See Page 8, Arguments, July 27, 2022, “The specification does not set forth a different definition of the term “inscribed circle” other than its plain ordinary meaning.” 
Applicant submits this allegedly plain and ordinary definition on Page 7 lines 19-23, “’inscribed circle’ is a well-settled ordinary and customary term to a person having an ordinary skill in this art, meaning ‘the largest possible circle that can be drawn inside a regular, cyclic polygon.’” 
Applicant supports this interpretation on the last line of page 8, to the first line of page 9.  They repeatedly expressly define an inscribed circle as the largest circle that can be drawn inside a regular, cyclic polygon.  And for good reason.  A circle inscribed in a regular polygon can ONLY be sized one way because a regular, cyclic polygon is a polygon of equal sides that can be drawn inside a circle such that all corners touch the circle equally, therefore only one circle can be inscribed inside that equally touches all sides.  This is why an inscribed circle is generally accepted has having an incontrovertible value and definition.  Applicant then on Page 9, contradicts their OWN definition of inscribed circle, which they have expressly admitted they do not provide or support a contrary definition to, by alleging their inscribed circle is not defined or drawn to be received in a regular cyclic polygon, but rather “ the receiving space of the damper slot.”  Their claims have clarified this damper slot that receives the inscribed circle,  is formed by the First and second slots, “See Claim 21, lines 3, ‘a damper slot formed by first and second slots’.”  The office notes no such slot can be a regular polygon, because as Applicants own claims note, the slot has a gap, between the two slots, meaning it cannot be regular and equal in all sides, the sides to not even connect, nor is there ANY statement in the specification that the gap, and two slot sides form a regular polygon.  
Applicant refers to their own drawing of Figure 5, in support of this alleged ‘inscribed circle’ defined by the damping slot.  The office has noted above that in Applicant’s arguments they have stridently argued the office did not interpret the ‘inscribed circle’ the definition the insist upon, the office notes this is because they chose to define their inscribed circle as defined by a shape that did not meet the definition they insist is the proper one, and further expressly admit they provide no alternative meaning for. See the Annotated Applicant Figure 5 Not a Regular, Cyclic Polygon, Figure provided below. 

    PNG
    media_image1.png
    576
    612
    media_image1.png
    Greyscale

Annotated Applicant Figure 5 Not a Regular, Cyclic Polygon 

While the Office appreciates Applicants of the definition of a circle, the office respectfully notes, a regular, cyclic polygon, the corner stone of the inscribed circle definition Applicant is relying upon for support, is the more critical definition.  And as is shown in the Annotated Applicant Figure 5 not a regular, cyclic polygon, shows above, a circle, such as that used by the office according to the known in the art definition of circle, cannot be drawn such that their damping slot is a “regular, cyclic polygon.”  Therefore they are by force breaking the definition of an inscribed circle, to define the inscribed circle, by their damping slot.  Which is the entire contention of the office in the previous 112, that too many circles could be inscribed within the slot.  The clarifications by the Applicant’s arguments have only stressed the issue first noted by the office, because, in this instance because the office was required to rely on imaginary regular, cyclic polygons, that could be defined loosely by or within the slot, to inscribe a circle within, by which numerous such imaginary polygons of various size could be drawn to inscribe a circle within, where the polygons were loosely defined various parts of the slot.
Applicant also on Page 9, lines 2-3, attempts to define the inscribed circle as “a largest possible circle that can be drawn inside the receiving space of the damping slot.” Respectfully, Applicant has just admitted on the previous two pages, they have no alternative definition for an inscribed circle, and defined it as a circle drawn in a regular, cyclic polygon, yet here they immediately attempt to redefine their intended ‘inscribed circle’ claim language to mean, ‘a largest possible circle that can be drawn inside the receiving space of the damping slot. Respectfully, these are contrarian positions. 
On Page 9, Applicant reinforces they have provided no alternative definition for inscribed circle, believing its definition to be “not necessary in the specification as much as a separate definition for “circle” is not necessary in the specification.”
On Page 10, Applicant presents an argument which at best is poorly matched to the claim language.  Applicant has clearly defined the slot in their claims and specification, it is the feature which receives and supports the damper pin [See claim 21, inscribed circle defined by the receiving space  of the damper slot.] Applicant then turns to Figure 7 of W1, and proceeds to draw a circle, not of the receiving space of the damper slot which receives the pin, but to the undersides of the two blades expressly overlapping and extending beyond an edge of the slot that actually supports and receives the pin.  Anyone of ordinary skill in the art would understand that the circle drawn in the annotated Figure 7 of W1 provided in the arguments, could not possibly be the “damping pin slot” that is receiving the pin, as the damping pin is not supported or resting in the bottom of said slot, is not received in said slot, nor constrained in its motion to the edges of said slot, but is rather received in the true damping pin slot at the top of the nebulous region Applicant has chosen to draw their circle on.  This again only highlights the offices concerns about the lack of definiteness in the claims, if the Applicant can arbitrarily start pointing at regions under a blade which are not holding the pin, or receiving it, and define them as the damping slot for purposes of ‘inscribing’ a circle, (in so far as that they are doing is ‘inscribing’ as they are not relying upon a regular cyclic polygon in anyway to define the circle.)
The offices takes particular objection to the arguments beginning at the bottom of Page 11 and extending to the top of page 12.  The Applicant has just spent the preceding four pages of arguments expressly stating they have a clear definition recognized in art definition of an inscribed circle. Applicant has repeatedly admitted they have no contrary definition of an inscribed circle, other than a circle inscribed in a regular polygon.  Then on Pages 11-12, Applicant precedes to redefine an inscribed circle, as “defined as a circle touching both the first and second slots, and touching the first slot at two or more points.”  This is not the known in the art definition of an inscribed circle the Applicant has insisted on in Pages 7-11.  Rather in Claim 35, and in these arguments, Applicant has presented a new, not recognized, nonstandard definition of an inscribed circle, after the Applicant has just admitted repeatedly in the past four pages, that they have zero support for any definition of an inscribed circle other than the standard, that of a circle inscribed within a regular, cyclic polygon. 
The office cannot find persuasive such a pair of contrasting positions.  Nor can the office cannot find persuasive the Applicant’s arguments drawn to an improperly drawn circle of W1.  
With regards to the alleged definition of claim 35, the office notes, while it is indefinite, and not clearly supported, an annotated Figure of W1 8, will be provided with this rejection to attempt to meet this in so far as it can be definite. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damper slot and gab between forming a regular, cyclic polygon, which per arguments above, Applicant has insisted define an inscribed circle, which they allege the slots define, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is predicated, upon the contrary positions raised by Applicant in the arguments above.  As noted, Applicant has expressly defined an inscribed circle based upon, as they argue, the “well-settled ordinary and customary term to a person having an ordinary skill in this art, meaning “the largest possible circle that can be drawn inside a regular, cyclic polygon.” [See Arguments, by the Applicant on Page 7.] Applicant has admitted, “The specification does not set forth a different definition of the term “inscribed circle” other than its plain and ordinary meaning.” [See Arguments, by the Applicant on Page 8.] Applicant however, has claimed in claim 21, “the inscribed circle being a largest possible circle inside the receiving space of the damper slot.”  This is NOT the definition of an inscribed circle Applicant has insisted upon, and Applicant has admitted they provided no alternative support for another definition. As Examiner noted, the Instant Application damper slot is not a regular, cyclic polygon, raising concerns that an “inscribed circle defined by the receiving space of the damper slot” cannot be an inscribed circle as Applicant has defined it, nor the largest circle in such a slot can be an inscribed circle, lacking a regular, cyclic polygon. These concerns are mirrored in claim 28, constructed with similar language.  Newly presented claim 35, chooses to define an inscribed circle differently as “an inscribed circle inside the receiving space is defined as a circle touching both the first and second slots and touching the first slot at two or more points.”  Again this is not the definition of an inscribed circle Applicant has insisted upon, and Applicant has admitted they provided no alternative support for another definition.  As these are the independent claims, and no dependent claim corrects for this issue of admitted lack of support by Applicant, these issues carry to all dependent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See the 112 a rejection above, and Response to Arguments section above.  The office notes, Applicant has expressly defined an inscribed circle as laid out repeatedly in those sections above, then proceeded to redefine an inscribed circle, as either being “the largest possible circle inside the receiving space of the damper slot” (Claims 21 and 28) or “a circle touching both the first and second slots and touching the first slot at two or more points.” (Claim 35) Further, Applicant has expressly defined an inscribed circle as drawn inside a regular, cyclic polygon then immediately in the noted claims, the inscribed circle is defined by the receiving slot, which is expressly not a regular, cyclic polygon in ANY of Applicant’s Figures, or disclosure, nor is it possible to be such as it requires a gap space between the two blades. 
For Compact Prosecution, the examiner will attempt to meet the claims 21 and 28, with, a pin inscribed within a regular, cyclic polygon, which can be arbitrarily sized or drawn in the receiving slot, the largest circle drawn inside this imaginary regular, cyclic polygon.   Thus any regular, cyclic polygon that can be received and drawn in such a slot, including ones smaller than the pin can be considered, as Applicant has insisted the office be constrained by the definition of an inscribed circle, and repeatedly insisted they have support for no other definition or broader interpretation, the office might rely upon.
For Claim 35, the office has provided a rejection below and annotated figure below, an inscribed circle, in a circle defined by a non-existent regular, cyclic polygon, arbitrarily drawn, but also meeting the points of contact language, though this feature is as noted above, not supported as an alternative definition of inscribed circle. 

Claim Interpretation
Claims 21 and 28 and their dependents are being considered in view of “an inscribed circle defined by an imaginary regular, cyclic polygon” located within the damping slot space.  The office may select any portion of the damping slot to define this imaginary regular, cyclic polygon, as long as it can define a largest possible circle within this polygon, which is the definition of an inscribed circle.  As the W1 reference includes a grooved inclined converging upper aspect to its shape, this feature can clearly result in very narrow circles, who are bounded by the groove, and define a polygonal regular, cyclic shape which can inscribe such a circle within. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-35 is/are rejected under 35 U.S.C. 102 (a1, a2) as being anticipated by US 10,450,866 to Weinert et al. (W1).

In Re Claim 21:
W1 shows:
	A damping device (24) for a turbine blade assembly, the damping device comprising:
	A damper slot (20, 22’, 59) formed by first (20) and second (22’) slots being axially opposite each other under respective platforms (18) of adjacent first (14) and second (15) turbine blades of a plurality of turbine blades radially disposed along circumferential surfaces of turbine rotor disks (13); and [Col. 6, ll. 6-18, gives the features above save for recitation of the gap, which can be seen in Figure 7.]
	A dampener pin (24) disposed in the damper slot, [Figure 7-8.]
	wherein when the damper slot is viewed in a section perpendicular to an axial direction, a maximum width of the polygonal damper pin is larger than a diameter of a circle inscribed in a receiving space of the damper slot, the circle being the largest inscribed within a regular, cyclic polygon arbitrarily selected and defined by any selected edges of said slot. [In so far as this claim language is definite, Figure 8 shows the damper pin in an intermediate space.  The office notes the converging upper shapes can be used to base regular, cyclic polygon, whose size is smaller than the pin constrained within, as such would be any circle inscribed within. Given the claim has placed no limitations on the arbitrary circle drawn in the receiving space, the office can draw a circle smaller than the polygon, especially as the upper surfaces of the slot converge thus narrowing circles drawn in them significantly.]

In Re Claims 22-27:
W1 shows:
	The damping device according to 21, wherein:
	(Claim 22) the dampener is a polygon. [W1, Figure 7.]
(Claim 23) a depth of the first slow in a circumferential direction is smaller than a diameter of the damper pin mounted in the first slot so that the damper pin mounted in the first slot partially protrudes in the circumferential direction out of an open inlet of the first slot.  [W1, Col. 8, ll. 11-17, explicitly disclose, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.”]
	(Claim 24) Claim 23, a circumferential height of the damper pin protruding out of the open inlet of the first slot is smaller than a gap distance between the first and second turbine blades. [As noted in the discussion of claim 23 above, the relative sizes results in the damper pin projecting into the gap but not crossing it.]
	(Claim 25) the diameter of the damper pin is larger than a depth of the first slot. [As noted in the discussion of claim 23 above the diameter of the pin is larger than a depth of the first slot.]
	(Claim 26) wherein at least two sides of the polygonal damper pin are in close contact with an inside of the first slot, a height of the polygonal damper pin protruding out of the open inlet of the first slot is smaller than the gap distance between the first and second turbine blades. [W1, Figure 7 shows a pentagonal dampening pin, and that two of the sides are in close contact.  The feature of protrusion being smaller than a gap is discussed under claim 23 above.]
	 (Claim 27) each upper surfaces of the first slot and the second slot forms an inclined surface inclined towards a direction of centrifugal force. [Figure 8 shows the upper inclined roof surfaces and R shows the direction that centrifugal force would be driving the dampening pin.]

In Re Claim 28:
W1 shows:
	A turbine blade assembly comprising:
	A plurality of turbine rotor disks; [Col. 1, ll. 12-13 discloses multiple turbine stages and multiple turbine blades on them.]
	A plurality of turbine blades (14, 15) each radially disposed along a circumferential surface of the turbine rotor disk (13); and [Col. 6, ll. 6-18, gives the features listed]
	A damper device comprising a damper slot(20, 22’, 59) formed by first (20) and second (22’) slots being axially opposite each other under respective platforms(18) of adjacent first(14) and second(15) turbine blades of a plurality of turbine blades radially disposed along circumferential surfaces of turbine rotor disks, and a dampener pin(24) disposed in the damper slot [Col. 6, ll. 6-18, gives the features above save for recitation of the gap, which can be seen in Figures 7-8.]
	wherein when the damper slot is viewed in a section perpendicular to an axial direction, a maximum width of the polygonal damper pin is larger than a diameter of a circle inscribed in a receiving space of the damper slot, the circle being the largest inscribed within a regular, cyclic polygon arbitrarily selected and defined by any selected edges of said slot. [In so far as this claim language is definite, Figure 8 shows the damper pin in an intermediate space.  The office notes the converging upper shapes can be used to base regular, cyclic polygon, whose size is smaller than the pin constrained within, as such would be any circle inscribed within. Given the claim has placed no limitations on the arbitrary circle drawn in the receiving space, the office can draw a circle smaller than the polygon, especially as the upper surfaces of the slot converge thus narrowing circles drawn in them significantly.]

In Re Claims 29-34:
W1 shows:
	The turbine blade assembly device according to 27, wherein:
	(Claim 29) the dampener is a polygon. [W1, Figure 7.]
(Claim 30) a depth of the first slow in a circumferential direction is smaller than a diameter of the damper pin mounted in the first slot so that the damper pin mounted in the first slot partially protrudes in the circumferential direction out of an open inlet of the first slot.  [W1, Col. 8, ll. 11-17, explicitly disclose, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.”]
	(Claim 31) Claim 30, a circumferential height of the damper pin protruding out of the open inlet of the first slot is smaller than a gap distance between the first and second turbine blades. [As noted in the discussion of claim 30 above, the relative sizes results in the damper pin projecting into the gap but not crossing it.]
	(Claim 32) the diameter of the damper pin is larger than a depth of the first slot. [As noted in the discussion of claim 30 above the diameter of the pin is larger than a depth of the first slot.]
	(Claim 33) wherein at least two sides of the polygonal damper pin are in close contact with an inside of the first slot, a height of the polygonal damper pin protruding out of the open inlet of the first slot is smaller than the gap distance between the first and second turbine blades. [Figure 7 shows a pentagonal dampening pin, and that two of the sides are in close contact.  The feature of protrusion being smaller than a gap is discussed under claim 30 above.]
	 (Claim 34) each upper surfaces of the first slot and the second slot forms an inclined surface inclined towards a direction of centrifugal force. [W1, Figure 8 shows the upper inclined roof surfaces and R shows the direction that centrifugal force would be driving the dampening pin.]

In Re Claim 35:
W1 shows:
	A damping device for a turbine blade assembly, the damping device comprising:
	A damper device comprising a damper slot(20, 22’, 59) formed by first (20) and second (22’) slots being axially opposite each other under respective platforms(18) of adjacent first(14) and second(15) turbine blades of a plurality of turbine blades(14,15)  radially disposed along circumferential surfaces of turbine rotor disks (13), and a dampener pin(24) disposed in the damper slot [Col. 1, ll. 12-13 discloses multiple turbine stages and multiple turbine blades on them. Col. 6, ll. 6-18, gives the remaining features above save for recitation of the gap, which can be seen in Figures 7-8.]
	wherein when the damper slot is viewed in a section perpendicular to an axial direction, a maximum width of the polygonal damper pin is defined as a circle touching both the first and second sluts and touching the first slot at two or more points, a maximum width of the damper pin is larger than a diameter of the inscribed circle. [In so far as this claim language is definite, Figure 8 shows the damper pin in an intermediate space.  The office notes the Annotated W1 Figure 8 below, in particular showing such a circle, which can be inscribed inside an imaginary cyclic, regular polygon, whose widest point includes an edge that extends beyond the circle so defined, and would be larger along this length that the diameter of the circle so drawn.]

    PNG
    media_image2.png
    554
    628
    media_image2.png
    Greyscale

Annotated W1 Figure 8

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745